Citation Nr: 0521865	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  98-06 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151, for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953, and from September 1954 to September 1957.  He died on 
December [redacted], 1996, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  In that rating decision, the RO denied 
the appellant's claims for service connection for the cause 
of the veteran's death, DIC benefits pursuant to 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death, and dependents' 
educational assistance (DEA) benefits pursuant to the 
provisions of Chapter 35 of Title 38 of the United States 
Code.

The Board denied the appeal of these three claims in a 
February 2000 decision, which the claimant appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated in December 2000, the Court vacated 
the Board decision and remanded the matters for further 
development consistent with VA's re-defined duties to notify 
and assist claimants in the recently enacted Veterans Claims 
Assistance Act of 2000.  Pub.L., 106-475, Nov. 9, 2000, 114 
Stat 2096-2099.

In December 2001, the Board remanded the three matters which 
were then on appeal for compliance with the Court's Order and 
with specific instructions to obtain a medical opinion.  
Having received the case back, the Board then issued a 
decision/remand in January 2004, denying the claims for 
service connection for the cause of the veteran's death and 
for DEA/Chapter 35 benefits, and remanding the 1151 issue, 
for further development.

The issue of entitlement to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is, therefore, the only 
issue remaining on appeal.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and applicable regulations and 
has obtained and developed all the evidence that is necessary 
for an equitable disposition of the matter on appeal.

2.  The competent and probative medical evidence of record 
does not establish that the veteran's death was the result of 
VA medical treatment or hospitalization between August and 
December of 1996.



CONCLUSION OF LAW

DIC benefits pursuant to 38 U.S.C.A. § 1151 for the cause of 
the veteran's death as a result of VA medical treatment or 
hospitalization between August and December of 1996 are not 
warranted.  38 U.S.C.A. § 1151 (West 1991 & 2002); 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.358, 3.800 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).


A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in her possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).  Its wording 
need not be strictly used, as the Court has recently held 
that failure to explicitly tell a claimant to submit relevant 
evidence in the claimant's possession was generally not 
prejudicial to the claimant.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the appellant a 
VCAA notice letter in January 2002.  That letter listed the 
issue on appeal and informed the appellant of the type of 
information and evidence necessary to establish entitlement 
to benefits under Section 1151.  In addition, by virtue of 
the rating decision on appeal, the October 1997 statement of 
the case (SOC), and the supplemental SOCs (SSOC) that were 
issued in July 2003 and October 2004, the RO provided the 
appellant with specific information as to why her claim 
remain denied, and of the evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
January 2002 VCAA letter notified the appellant of her and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  Specifically, the letter 
explained that VA would make reasonable efforts to obtain 
such things as medical records or records held by any other 
Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  The letter also informed the 
appellant that VA would obtain a medical opinion, if VA were 
of the opinion that such additional action was necessary to 
make a decision on her claim.

Finally, with respect to element (4), the Board notes that 
the January 2002 VCAA letter did not contain the specific 
advice to the appellant contained in Section 3.159(b)(1) to 
the effect that she should submit any additional pertinent 
evidence, not yet of record, still in her possession.  The 
letter, however, did ask the appellant to submit any medical 
evidence or opinions from any source linking the veteran's 
death to the treatment received from VA, and to furnish any 
information she might have regarding any pertinent treatment 
records that could serve to substantiate her claim.  This 
advice essentially complied with the fourth element because, 
by inviting the appellant to submit additional evidence 
pertinent to her claim for benefits under Section 1151, it 
clearly put her on notice of the need for her to submit to VA 
any relevant evidence in her possession, pertaining to the 
matter on appeal, thus causing no prejudice to her.  See 
Mayfield. 

In Pelegrini II, the Court also held that (1) the VCAA 
applies to cases pending before VA on November 9, 2000, the 
date of VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued prior to that 
date, and that (2) VCAA notice must be given before an 
initial AOJ decision is issued on a claim.  Pelegrini II, 18 
Vet. App. at 115.  The Court recognized that cases initially 
adjudicated by the AOJ prior to VCAA enactment would not have 
pre-adjudicatory notice, but concluded that claimants have a 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 120.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  VCAA-compliant 
notice was given thereafter, in January 2002.  Although that 
notice was not given prior to the first AOJ adjudication of 
the claim on appeal, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement in the 
pre-VCAA adjudication was harmless error.  In that regard, 
the notice was provided by the RO prior to issuance of the 
July 2003 and October 2004 SSOCs, and prior to the transfer 
of the appellant's case back to the Board.  Moreover, the 
Board finds that the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.

The Board is satisfied that the appellant has had ample 
notice of the types of evidence that would support her claim 
for benefits under Section 1151 and that she has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Clearly, the purpose of the VCAA notice 
requirements has not been nullified.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to her.  See Bernard, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, VA has clearly fulfilled its statutory 
duty to assist, by securing all pertinent medical records and 
requesting an initial medical opinion (dated in December 
2002) and, more recently, an addendum report to the original 
medical opinion (dated in March 2004).  Both medical opinions 
are more than adequate to resolve the matter on appeal.  
There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the matter on 
appeal.  The appeal is thus ready to be considered on the 
merits.

II.  Factual background

The medical evidence of record shows that the veteran was 
admitted to a VA medical intensive care unit (MICU) on August 
28, 1996, with a one to three-month history of progressive 
shaking, whole body chills, and fever.  On admission, he also 
presented with respiratory failure, which required intubation 
and mechanical ventilation; and with a right subclavian 
septic embolus and cerebral emboli.  He was diagnosed with 
enterococcal endocarditis involving his mitral valve.  He 
also suffered from significant pulmonary edema, with severe 
mitral regurgitation, accompanied by worsening renal failure, 
renal infarct, and coronary artery disease.  A porcine mitral 
valve replacement (MVR) and a three-vessel coronary artery 
bypass graft (CABG) were performed on September 11, 1996.

Post-operatively, the veteran continued to be febrile and 
ventilator-dependent.  He underwent tracheostomy on September 
23, 1996.  The endocarditis continued to be treated with 
antibiotics and, given his failure to improve, the veteran 
was transferred from the Cardiothoracic Surgery Service back 
to the MICU in October 1996.  The veteran was found to have 
vancomycin-resistant enterococci (VRE) in his blood and 
developed distal emboli involving both feet, which developed 
into dry gangrene of both lower extremities.  During his 
admission, the veteran also developed gastrointestinal 
bleeding and sacral decubiti, and continued to have 
persistent fevers.

According to the VA discharge summary, it was evident as of 
December 1996 that the veteran would not recover, as he had 
had profound multi-organ system failure, was ventilator and 
dialysis-dependent, had severe progressive gangrene of his 
lower extremities, as well as multiple decubiti, was 
jaundiced, and there was difficulty controlling his 
congestive heart failure due to his continuing need for fluid 
support in the face of sepsis and renal failure.  The veteran 
had also become obtunded and could not respond consistently 
to verbal interactions.

The record further shows that the veteran had requested 
earlier that he not be subjected to life support measures, in 
the event of a catastrophic illness with little potential for 
recovery.  This issue was discussed with the veteran's spouse 
and family, who requested that the ventilatory support be 
removed.  This was accomplished on December [redacted], 1996, and the 
veteran died later that evening, at the age of 63.

An autopsy was conducted on December [redacted], 1996.  The autopsy 
report reveals the following final autopsy diagnoses:  (1) 
rheumatic heart disease, remote; (2) generalized 
atherosclerosis; (3) central nervous system trauma, old; (4) 
right lung, middle lobe, moderately differentiated 
adenocarcinoma; (5) gastric mucosal petechial hemorrhages; 
and (6) pancreatic fibrosis, focal, no active inflammation. 

According to his certificate of death, the veteran died of 
congestive heart failure (with an onset of "days"), due to 
severe coronary atherosclerosis (with an onset of "years").  
A cerebrovascular accident (CAV) and lung carcinoma were 
listed in the report as other significant conditions 
contributing to the veteran's death but not related to the 
immediate cause of his death.

The question that remains before the Board is whether the 
criteria for compensation under the provisions of Section 
1151 are met.  This involves a medical question, which has 
been fully answered in the above-referenced VA medical 
opinions of December 2002 and the March 2004, both subscribed 
by Dr. R.H., to be discussed in detail in the following 
pages.  Both reports list, and address separately, each of 
the contentions raised by the appellant.

In his December 2002 report, Dr. R.H. stated at the outset 
that he had reviewed the veteran's claims file, as well as 
his electronic record from the VA medical center.  
Essentially, the appellant's main contention was that the 
death of the veteran was the result of lack of treatment and 
proper medical care by VA during his terminal admission.  Dr. 
R.H. listed the appellant's contentions as follows:

1.  Veteran died from lack of proper 
medical care and attention.
 
2.  Veteran received no nutrition for 
first 20 days of his hospitalization.

3.  Veteran lost 45 [lbs.] during his 
four month's [sic] hospitalization.

4.  Necessary surgery was needlessly 
postponed/delayed.

5.  Veteran had excessive bleeding from a 
dialysis incident necessitating 
transfusion.

6.  Veteran was found bleeding from the 
throat by appellant.

7.  Veteran had no shower/bath for the 
entire four (4) months of his 
hospitalization.

In regards to the appellant's second contention above 
("charge #2"), Dr. R.H. stated that his review of the 
electronic records of medical care provided to the veteran 
revealed that a clinical dietician visited the veteran on his 
second day of admission, and that that individual continued 
to "keep tabs" on the veteran periodically throughout his 
hospitalization.  Dr. R.H. then opined that the appellant's 
allegation that the veteran received no nutritional support 
for his first 20 days of hospitalization "is absurd on the 
face, and documents clearly show [that] he was receiving 
peroneal nutrition as he was unable to eat."

In regards to contention number three above ("charge #3"), 
Dr. R.H. stated that the contention appeared to be accurate, 
as the veteran went, during his hospitalization, from a 
documented weight of roughly 215 lbs. down to approximately 
150 lbs.  Dr. R.H. explained, however, that a great deal of 
his bodyweight was in the form of edema secondary to his 
congestive heart failure and that this "water weight" could 
fluctuate dramatically, even in a week or less.  Dr. R.H. 
then stated that "[t]here is no reason to believe that any 
of the weight gain or loss was due to inadequate nutritional 
support."
 
In regards to contention number four above ("charge #4"), 
Dr. R.H. stated that the records clearly showed that the 
veteran was taken to surgery on September 11, 1996, for MVR 
and CABG, and that he underwent a tracheostomy 12 days later.  
For much of his hospitalization, the veteran was far too 
critically ill to safely undergo surgery.  Risks versus 
benefits were clearly noted in discussions prior to his 
surgery.  In the opinion of Dr. R.H., there was "no evidence 
whatsoever, that any needed surgery was delayed or postponed 
needlessly, but rather, [that the delays or postponements 
were necessarily and solely] due to the extreme risk posed by 
surgery on a patient with so many problems and 
complications."

In regards to contention number five above ("charge #5"), 
Dr. R.H. noted that, given the available electronic medical 
records, he was unable to verify or refute this allegation.  
He said that it was entirely possible that this did in fact 
occur.  However, that being said, he opined that "it is very 
unlikely that such an incident would have played any 
significant role in this gentleman's demise (see comment)."

In regards to contention number six above ("charge #6"), 
Dr. R.H. noted that he was unable to confirm or refute this 
allegation.  However, "[l]ike the preceding allegation, even 
if we allow that this incident occurred as reported, it is 
very unlikely that such an incident would have played any 
significant role in this gentleman's demise."

In regards to contention number seven above ("charge #7"), 
Dr. R.H. asserted that he was unable to confirm or refute 
this allegation.  Again, he explained that, "[l]ike the 
preceding two allegations, even if we allow that this is true 
(and this is not at all a believable accusation), it is very 
unlikely that this would have played any significant role in 
this gentleman's demise."

Dr. R.H. then provided the following answers to the specific 
questions posed by the Board in its remand of December 2001, 
and a comment:

RE:  BVA REMAND Issue #1:  There is no 
nexus found between the veteran's 
military service and his diagnoses of 
CHF, severe coronary atherosclerosis, 
CVA, or lung cancer.

RE:  BVA REMAND Issue #2:  It is far less 
likely than not that any VHA treatment 
(or lack thereof) in the period between 
August and December of 1996 caused any 
additional disability involving the 
conditions referenced in issue #1.

RE:  BVA REMAND Issue #3:  It is much 
more likely than not that the chronic 
additional disabilities (vide supra Issue 
#1) represented natural progression of 
the veteran's underlying disease 
processes.

RE:  BVA REMAND Issue #4:  It is far less 
likely than not that lack of treatment 
and proper care at a VAMC in the period 
between August and December of 1996 
contributed substantially or materially 
to the veteran's death on December [redacted], 
1996.

COMMENT:  Hard-copy records of care 
provided this gentleman are listed as 
having been sent to VARO West LA, and our 
File Room states that they have not yet 
received back the package of materials 
sent for BVA purposes.  Armed with this 
information, I do believe I could respond 
to the appellant's charges (#s 5, 6 and 
7).

The picture I got from reviewing the 
extensive chart notes available 
electronically is that of a veteran's 
spouse who was reluctant to let her dying 
husband go, and insisted on "heroic" 
measures, long after it was apparent to 
the healthcare team that such measures 
were not appropriate and had no 
possibility of success.  It is clear that 
the healthcare team proposed stepping 
down the level of care once they had 
concluded that the veteran was beyond 
modern medicine's ability to resolve, and 
it appears that the veteran's spouse not 
only rejected this idea, but also 
s[ei]zed on the team's appropriate advice 
as symbolic of an uncaring attitude.

This unfortunate gentleman did indeed 
walk into the medical center under his 
own power, but he was knocking at death's 
door upon his arrival, and even the 
heroic efforts of the ER and subsequent 
clinical efforts to get on top of the 
veteran's multisystem failures were 
doomed to failure.

Of some interest, the decubiti, 
documented on autopsy are frequently seen 
as evidence of substandard nursing care.  
Again, I do not have the veteran's hard-
co[p]y medical records, which might have 
shed some light on the decubiti.  It is 
entirely within the realm of possibility 
that the decubiti would have developed 
even given the very best nursing care 
available, but documentation of this 
would require additional review of the 
hard-copy chart.

In summary, this unfortunate gentleman 
arrived on or about August 28, 1996, and 
upon admission was found to have 
hypertension, rheumatic heart disease, 
congestive heart failure, SP left 
cerebral vascular accident, embolization 
with septic emboli, of the right upper 
extremity, and SPO Right Carotid 
Endarterectomy.  Because of his severely 
compromised respiratory status, he 
required urgent intubation.  He underwent 
CABG and mitral valve replacement, and 
later required exploratory surgery of his 
abdomen to rule out infarcted bowel.  
Because of multiple complications, 
including the continued release of septic 
mural thrombus fragments, he developed 
gangrene of both lower extremities.  He 
later developed hepatic and renal 
failure, and ultimately succumbed to the 
plethora of problems with which he 
reported to this hospital.

Because of the statements by Dr. R.H. in the above report 
suggesting that the medical records appeared to be 
incomplete, the Board remanded the case once again, in 
January 2004, requesting an addendum report after Dr. R.H. 
had been given an opportunity to review the entire medical 
evidence in this case, including the missing "hard-copy" 
records.

In his addendum report of March 2004, Dr. R.H. stated at the 
outset that he had again carefully reviewed the veteran's C-
file, all electronic medical records of care provided to the 
veteran, as well as "a rather comprehensive collection of 
records covering this gentleman's four months hospitalization 
leading up to his death in December, 1996."  Dr. R.H. noted 
that the hard-copies of the veteran's terminal care "appear 
to be identical to the electronic medical records available 
to me at the time of my last review [in December of 2002]."  
He then offered specific answers to the questions posed by 
the Board in its January 2004 remand, as follows:

1.  Is it at least as likely as not that 
lack of proper medical care as reported 
by the appellant at the VA Medical Center 
from August, 1996 to December, 1996 
resulted in chronic additional disability 
involving the veteran's severe coronary 
artery atherosclerosis, [CVA]s and lung 
cancer and their complications?  

Response to Issue #1:  There is no 
likelihood whatsoever that lack of proper 
medical care as reported by appellant 
resulted in any additional disability 
involving the veteran's severe coronary 
artery atherosclerosis, cerebral vascular 
accidents and lung cancer and their 
complications.

RATIONALE:  As I indicated in my 
December, 2002 report, a thorough review 
of the veteran's C-file and all available 
electronic media records of care produced 
no suggestion of "lack of proper medical 
care," thus there could be no chronic 
additional disability.  In fact, the 
medical care provided this gentleman, was 
exactly the sort of care that I would 
request for myself or any of my loved 
ones were they in similar circumstances 
to [the veteran].  The veteran's arterial 
disease, his recorded CVA, and his lung 
cancer were certainly well established at 
the time he sought care in August of 
1996, and nothing related to his medical 
care at this facility contributed 
substantially or materially to his death 
or any of the underlying conditions which 
certainly contributed to his decline and 
death or to any of the complications of 
his underlying conditions.

2.  Is it at least as likely as not that 
the chronic additional disability was a 
continuance or direct progress of these 
(underlying) conditions?

Response to Issue #2:  It is much more 
likely than not that [the veteran]'s 
chronic additional disability was a 
continuance (that is a direct 
progression) of his underlying 
conditions.

RATIONALE:  I refer you to the initial RN 
NOTE, covering the admission of [the 
veteran] to the ... MICU.

...

[The contents of a note dated August 28, 
1996 were "cut and pasted" to this part 
of the report.]

As can be seen, [the veteran] was 
admitted in a condition which can best be 
characterized by the expression "at 
death's door."  He required intubation 
and [o]xygen, as well as dopamine (to 
increase his blood pressure), and was in 
fact, transferred to the MICU accompanied 
by a Respiratory Therapist who was 
"bagging" [the veteran], and a 
physician.

Clearly, [the veteran] had enterococcal 
endocarditis (an infection on his Mitral 
Valve, caused by bacteria which normally 
inhabit the bowel) upon his admission to 
this facility.  Under the best of 
circumstances, this diagnosis comes with 
a grim prognosis.  In this severely 
compromised gentleman, this diagnosed 
condition would directly lead to a number 
of complications (including brain, kidney 
and lower extremity septic embolization) 
and ultimately led to his death.

He required intubation and mechanical 
ventilation for the respiratory failure 
with which he presented.  But for the 
heroic intervention in the ER, the 
veteran would have succumbed before he 
even reached the  MICU!

The natural progression of the diagnoses 
with which [the veteran] was admitted 
would have been expected to cause death, 
with or without medical treatment.  All 
medical treatment could do for [the 
veteran] was to prolong or postpone the 
inevitable.  Even an otherwise healthy 
individual admitted with those diagnosed 
conditions would likely succumb, and 
would certainly be expected to develop 
severe complications of the type 
experienced by [the veteran].

3.  Is it at least as likely as not that 
lack of treatment and proper care at the 
VA Medical Center from August, 1996 to 
December, 1996 contributed substantially 
or materially to the cause of the 
veteran's death?

Response to Issue #3:  (See Response to 
Issue #1, vide supra):  ... [T]here was no 
evidence found in my careful review of 
all available medical records to suggest 
any "lack of treatment" or "lack of 
proper medical care" occurred.  We have 
only the claimant's assertions that this 
occurred, and the medical records 
demonstrate the clinically appropriate 
and methodical approach to first 
diagnosing the veteran's underlying 
conditions and complications of those 
conditions, and then setting about to 
correct them.  Since there is simply no 
support for the spouse's charges, it is 
extremely unlikely that any "lack of 
treatment" or "lack of proper medical 
care" contributed substantially or 
materially to the veteran's death.

Issues raised in the earlier 2507 
included the spouse[']s assertions that 
the veteran wasn't fed for the first 20 
days of his hospitalization.  WE DO NOT 
AND CAN NOT FEED BY MOUTH ANY PATIENT WHO 
IS INTUBATED AND ON A RESPIRATOR!  You 
will not find an instance of oral feeding 
of any patient in any facility in this 
country while the patient is intubated.

The following note will elegantly 
document that [VA] did not ignore this 
sever[e]ly ill gentleman's nutritional 
needs:

...

[The contents of a nutrition progress 
note dated August 29, 1996, was "cut and 
pasted" to this part of the report.]

[The veteran] was begun on appropriate 
intravenous antibiotics, and promptly 
consulted to Cardiology, who felt that 
his condition was too unstable for 
immediate surgery.

Regarding the charge that the veteran had 
no shower or bath from his admission 
until his death (some 4 months), the 
following note will document the 
inaccuracy of this statement:

[The contents of a note dated September 
10, 1996, indicating that the veteran had 
"the first of two Hibiclens baths today 
after returning from CT scan" and that 
"a complete linen change was done at the 
same time," was "cut and pasted" to 
this part of the report.]

I also found [an] earlier reference to 
[a] sponge bath [on September 5, 1996].

Regarding the charge that the veteran 
developed pressure sores due to not being 
turned every two hours:  The records 
provided do not reflect specific nursing 
care.  Pressure sores are problematic, 
especially in aged, paralyzed, 
debilitated and unconscious patients.  
Pressure sores may develop despite 
optimum nursing care.  Although I cannot 
document that the veteran was "turned 
every two hours," I did find multiple 
references, quite early in his stay, to 
document that the medical care team was 
aware of the development of pressure 
sores, and took standard steps to prevent 
them from developing in the first place, 
and certainly provided the recommended 
care to deal with them after they had 
developed.  This note, from [September 7, 
1996,] documents that the staff were 
aware of and providing adequate care for 
this gentleman's decubiti:

 [The contents of a note dated September 
7, 1996, indicating that the veteran had 
"Stage 1" pressure sores on both heels, 
that "duoderm" was applied, and that 
the veteran had repositioned himself to 
his back after being turned side to side, 
was "cut and pasted" to this part of 
the report.]

I could continue with this documentation, 
but I believe I've made the point that 
this veteran was simply not salvageable 
from the date he was admitted, and he 
died despite heroic and apparently 
entirely appropriate care.
 
The spousal charge that the substandard 
care provided [to] her veteran husband 
contributed "substantially or 
materially" to the cause of the 
veteran's death is simply inaccurate!

It is certainly a tragedy when a man so 
young dies, but I cannot find any 
evidence to support or substantiate the 
spouse's allegations of inadequate care.

If there are further questions requiring 
resolution, kindly let me know as soon as 
possible.

Dr. R.H. signed the above report, under the title of Chief of 
Administrative Medicine.

III.  Legal analysis

The version of the law applicable to this claim, provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151 (West 1991).
 
The applicable regulation implementing the above statute 
provides that, in determining whether additional disability 
exists, the veteran's physical condition immediately prior to 
the disease or injury upon which the claim for compensation 
is based will be compared with the physical condition 
subsequent thereto.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized, 
unless VA's failure to exercise reasonable skill and care in 
the diagnosis or treatment of the disease or injury caused 
additional disability or death that probably would have been 
prevented by proper diagnosis or treatment.  38 C.F.R. § 
3.358(b)(1), (2).  See also 38 C.F.R. § 3.800(a).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the medical or surgical treatment provided. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  However, the courts invalidated 
those provisions as inconsistent with the provisions of the 
statute.  Gardner v. Derwinski, 1 Vet. App. 584 (1991); aff'd 
5 F.3d 1456 (Fed. Cir. 1993); aff'd Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West 2002); see also 
VAOPGCPREC 40-97.

The appellant in this case filed the present claim for 
benefits under section 1151 in February 1997.  Therefore, 
pursuant to the statute and the opinion of the General 
Counsel cited above, the present claim has been adjudicated 
by the RO, and is being reviewed by the Board, under the 
version of 38 U.S.C.A. § 1151 extant before the enactment of 
the statutory amendment, as interpreted in the Gardner 
decisions, supra.  Thus, neither VA fault nor an event not 
reasonably foreseeable would be required for this claim to be 
granted.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Although 
claims for 38 U.S.C.A. § 1151 benefits are not based upon 
actual service connection, there are similarities in their 
adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993); 
Contreras v. Brown, 5 Vet. App. 492, 495 (1993). Hence, a 
claim for 38 U.S.C.A. § 1151 benefits must be supported by 
medical evidence of a current, additional disability, or 
death, and medical evidence that the additional disability or 
death resulted from VA hospitalization, medical examination, 
or treatment.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, it is undisputed that the veteran died 
in December 1996 after a four-month hospitalization at a VA 
medical facility, and that he died of congestive heart 
failure due to severe coronary atherosclerosis.  The matter 
in dispute is whether the death of the veteran was a direct 
result of lack of care, or improper care, by VA.  That 
question has been clearly answered in the negative:  

The VA physician who has thoroughly and painstakingly 
reviewed the record twice (in December 2002 and in March 
2004) has categorically opined that it is "much more likely 
than not" that the additional disabilities suffered by the 
veteran during his admission represented the natural 
progression of the veteran's underlying disease process.  
More importantly, he has opined that it is "far less likely 
than not" and "extremely unlikely" that the claimed lack 
of treatment and proper care by VA during that period of time 
contributed substantially or materially to the veteran's 
death.  Moreover, he has made it clear that he has found "no 
evidence" to suggest that there was the claimed lack of 
treatment and proper care by VA.

Dr. R.H. has, in fact, stated that he believes that VA took 
"heroic" measures to attempt to prolong further the 
veteran's life even though it was evident upon admission that 
such measures were not appropriate as there was "no 
possibility of success" and the veteran's "multisystem 
failures were doomed to failure."  The veteran, according to 
Dr. R.H., arrived at the VA medical facility on August 28, 
1996, with enterococcal endocarditis, which he explained is a 
diagnosis that "comes with a grim prognosis," as it 
generally leads directly to a number of complications 
ultimately including the death of the individual.  According 
to Dr. R.H., the natural progression of the diagnoses with 
which the veteran was admitted "would have been expected to 
cause death, with our without medical treatment," even in an 
otherwise healthy individual.

Dr. R.H. also addressed in his reports the appellant's 
contentions regarding the claimed contribution of the 
decubiti and alleged lack of nutrition to the ultimate cause 
of the veteran's death, by explaining that the decubiti would 
have developed even given the very best nursing care 
available and that the medical records reveal that the 
veteran did receive adequate nutrition, intravenously, since 
he was intubated and on a respirator.  In his opinion, the 
appellant's allegations are "simply inaccurate," as the 
veteran died "despite heroic and apparently entirely 
appropriate [medical] care."

The Board acknowledges the appellant's sincere belief that 
the death of the veteran was proximately due to lack of care 
or improper medical care received from VA.  However, the 
appellant has not been shown, nor has she claimed, to be a 
medical expert, capable of rendering competent medical 
opinions.  Her lay opinions of causation, therefore, have no 
probative value.  The preponderance of the evidence shows, 
contrary to her lay contentions of record, that the death of 
the veteran was not the result of VA medical treatment or 
hospitalization between August and December of 1996, but, 
rather, merely due to the natural progression of the 
veteran's underlying disease process, which was coincidental 
with that hospitalization.

Based on the above finding, the Board concludes that DIC 
benefits pursuant to 38 U.S.C.A. § 1151 for the cause of the 
veteran's death as a result of VA medical treatment or 
hospitalization between August and December of 1996 are not 
warranted.

Finally, because all the competent opinions are against the 
claim, the preponderance of the evidence is clearly against 
the grant of DIC benefits under Section 1151.  The benefit of 
the doubt doctrine is, therefore, not for application, and 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151, 
for the cause of the veteran's death, is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


